Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 5/5/2021.
Response to Amendment
2.	The independent claims, and claims 4 and 12 have been amended.
Response to Arguments
3.	Applicant’s arguments filed regarding the amended claims have been fully considered but are moot based on the new grounds of rejection responsive to the amendments.
The rejections for the additional dependent claims are also maintained based on art rejections below.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

6.	Claims 1-3, 6, 8-11, 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jamdar et al (9,560,152) in view of Ott et al (2006/0029106) in further view of Shin et al (2009/0106686).

Regarding claim 1 Jamdar teaches A method (abstract: method; col 1 l. 35-36: computer program product and system), comprising: 
determining, using computer hardware, a role of a user and a domain of reference of the user based on electronic chat messages for the user across a plurality of group chats (col 4 l. 4-25: computing devices operated by users to participate in online communications, chat sessions; col 4 l. 40-42: engaged in one or more communication sessions; col 4 l. 50-53: topics of interest are determined by analysis of a member’s participation in online communications; col 7 l. 24-40: categorization of the members of the communication session); 
determining, using the computer hardware, topics from a selected group chat in which the user is a participant (col 8 l. 38-40: determine topic for each episode of communication session); 
determining, using the computer hardware and from the selected group chat, a segment of interest to the user based on the role, the domain of reference, and the topics found in the selected group chat (col 3 l. 5-24 – determine topic of current communication and if it matches a member’s topic of interest, present to said member); and 
and with a graphical user interface, an indicator of the segment of interest (abstract; fig 2; col 3 l. 17-19; - providing to member
col 2 l. 54-col 3 l. 24), wherein
the graphical user interface, for the selected group chat, is configured to display: 
a display region that displays a portion of electronic chat messages within the selected group chat (fig 2), 
[a slider bar adjacent the display region and configured to adjust a position of the portion of the electronic chat messages displayed within the display region], and 
a plurality of indicators respectively associated with a plurality of segments of interest and configured to facilitate navigation to a selected segment of interest [by moving the slider bar so as to adjust the position of the portion of the electronic chat messages displayed within the display region to include the selected segment of interest] (fig 2;
col 3 l. 31-41 pictorial representation of the topic; summary and pictorial representation of the topic may be positioned far down a listing; for participants that show a genuine interest in topic,…will place the topic higher in the list;
col 5 l 29-41 indicator of online communication episode 
col 9 l. 11-38);

but does not specifically teach where Ott teaches wherein the domain of reference is an area or a subject matter expertise, skill, or experience for the user (abstract; 0048; claim 1 – interest or expertise of user).


Jamdar does not specifically teach where Shin teaches a slider bar adjacent the display region and configured to adjust a position of the portion of the electronic chat messages displayed within the display region (fig 6; 0109 A scroll bar 551 and messages transmitted/received by the mobile terminal 100 user are displayed on the message output region 550. In this case, the scroll bar 551 is provided to scroll the transmitted/received messages.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Shin for an improved system, to allow for a user to scroll through messages and further teaching 
to facilitate navigation to a selected segment of interest by moving the slider bar so as to adjust the position of the portion of the electronic chat messages displayed within the display region to include the selected segment of interest.

Regarding claim 2 Jamdar teaches The method of claim 1, wherein the providing the indicator comprises: visually indicating the segment of interest of the selected group chat within a chat client application of the user (abstract; fig 2 – pictorial representation and display of rep and summary).  

Regarding claim 3 Jamdar teaches The method of claim 1, further comprising: 
col 2 l. 54-col 3 l. 24); and 
processing electronic chat messages of the selected group chat through the topic segment model to determine the segment of interest (col 2 l. 54-col 3 l. 24 – determining user/member interests and current communication topic and sending communications that have user interests).  


Regarding claim 6 Jamdar teaches The method of claim 1, wherein the segment of interest is one of a plurality of segments of interest determined from the selected group chat, wherein the providing the indicator further comprises: 
generating a summary of the selected group chat including only the plurality of segments of interest (abstract: summary; fig 2; col 3 l. 17-20 personalized summary).  

Regarding claim 8 Jamdar teaches The method of claim 1, further comprising: 
extracting the electronic chat messages of the user from a plurality of group chats in which the user is a participant (where application teaches the limitation is for obtaining user’s own communications to determine user information; col 4 l. 46-56: topics of interest are determined by analysis of a member’s participation in online communication sessions in which the member contributes or responds).  

Regarding claim 9 Jamdar, Ott, and Shin teach A system, comprising: 

determining a role of a user and a domain of reference of the user based on electronic chat messages for the user across a plurality of group chats; 
determining topics from a selected group chat in which the user is a participant; 
determining, from the selected group chat, a segment of interest to the user based on the role, the domain of reference, and the topics found in the selected group chat; and 
providing, with a graphical user interface, an indicator of the segment of interest, wherein 4Application No.: 16/205,936 the domain of reference is an area or a subject matter expertise, skill, or experience for the user, 
the graphical user interface, for the selected group chat, is configured to display: 
a display region that displays a portion of electronic chat messages within the selected group chat, 
a slider bar adjacent the display region and configured to adjust a position of the portion of the electronic chat messages displayed within the display region, and 
a plurality of indicators respectively associated with a plurality of segments of interest and configured to facilitate navigation to a selected segment of interest by moving the slider bar so as to adjust the position of the portion of the electronic chat messages displayed within the display region to include the selected segment of interest.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 10 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.  
Claim 11 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.  

Claim 14 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.  

Claim 16 recites limitations similar to claim 8 and is rejected for similar rationale and reasoning.  


Regarding claim 17 Jamdar, Ott, and Shin teach A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to initiate executable operations comprising: 
determining a role of a user and a domain of reference of the user based on electronic chat messages for the user across a plurality of group chats; 
determining topics from a selected group chat in which the user is a participant; 
determining, from the selected group chat, a segment of interest to the user based on the role, the domain of reference, and the topics found in the selected group chat; and 
, with a graphical user interface, an indicator of the segment of interest, wherein the domain of reference is an area or a subject matter expertise, skill, or experience for the user, 
the graphical user interface, for the selected group chat, is configured to display: 
a display region that displays a portion of electronic chat messages within the selected group chat, 
a slider bar adjacent the display region and configured to adjust a position of the portion of the electronic chat messages displayed within the display region, and 7Application No.: 16/205,936 
a plurality of indicators respectively associated with a plurality of segments of interest and configured to facilitate navigation to a selected segment of interest by moving the slider bar so as to adjust the position of the portion of the electronic chat messages displayed within the display region to include the selected segment of interest.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Claim 18 recites limitations similar to claim 2 and is rejected for similar rationale and reasoning.  
Claim 19 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.  




s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jamdar et al (9,560,152) in view of Ott in further view of Shin in further view of Luers et al (2016/0205254)

Regarding claim 4 Jamdar teaches The method of claim 1, further comprising: 
generating a notification to the user based on a current electronic chat message of the selected group chat is of interest to the user (abstract; fig 2),
but does not specifically teach where Luers teaches
generating a notification to the user based on a prediction that a future electronic chat message of the selected group chat is of interest to the user (37: predicting future topics).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a notification based on prediction for an improved system allowing the system to alert the user to the direction of conversations and prepare a user to check for interesting or important information.   

Claim 12 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.  


8.	Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jamdar et al (9,560,152) in view of Ott in further view of Shin in further view of Luers in further view of Shah (8,832,212).

Regarding claim 5 Jamdar recognizes if a participant is interested, but does not specifically teach where Shah teaches the method of claim 4, wherein the notification is only generated in response to detecting inattentiveness of the user (col 3 l. 8-11: if user is idle…a notification is sent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Shah for an improved system to better determine when a user is inattentive to ensure the user is notified of topics of interest.

Claim 13 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.  

9.	Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamdar et al (9,560,152) in view of Ott in further view of Shin in further view of Spivak et al (2014/0129331).

Regarding claim 7 Jamdar teaches The method of claim 1, further comprising: 
determining that a [future scheduled] conversation of a [further] group chat is of interest to the user based on the role of the user, the domain of reference of the user, and a topic determined from the [future scheduled] chat session; and 
indicating that the [future scheduled] chat session is of interest to the user,

Spivak teaches determining topic of conversations, trends, and momentum of topics (abstract: predicting momentum of topic in the future; 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Spivak (determining the likelihood of a conversation topic in the future) to notify a user that a conversation has a likelihood of further discussing the specified topic in the future, so user can determine to pay attention or system can choose to obtain summary for user.

Claim 15 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.  

Claim 20 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657